internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc corp 1-plr-135510-02 date date legend distributing controlled_corporation m business x business y applicable federal rules state a f dear this letter responds to your letter dated date in which you requested rulings regarding the federal_income_tax consequences of certain transactions you submitted additional information in letters dated august and date the relevant information is summarized below plr-135510-02 distributing a state a corporation is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing has issued and outstanding two classes of voting common_stock distributing class a stock and distributing class b stock distributing class a stock is publicly traded and distributing class b stock is privately held the distributing class a stock entitles shareholders to one vote per share while the distributing class b stock entitles shareholders to f votes per share the distributing class b stock is subject_to certain limitations on transfer but is convertible at any time to distributing class a stock on a share-for-share basis the distributing class a and class b stock are identical in all other material respects distributing is a holding_company that is engaged in business x though corporation m and its subsidiaries controlled which is also a state a corporation is engaged in business y controlled currently has one class of common_stock outstanding controlled common_stock all of which is owned by distributing we have received financial information indicating that distributing through its ownership of corporation m and controlled each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing has proposed separating distributing and controlled in order to qualify corporation m as a small_business supplier under the applicable federal rules for government procurement corporation m presently does not qualify as a small_business supplier under the applicable federal rules because its affiliation with controlled has caused corporation m to exceed the maximum number of employees for corporation m’s industry we have received information indicating that corporation m’s failure to qualify as a small_business supplier has harmed business x and that the separation of distributing and controlled would enhance the success of business x by enabling corporation m to immediately qualify as a small_business supplier under the applicable federal rules to accomplish the separation of distributing and controlled distributing has proposed the following transactions step controlled will amend its certificate of incorporation to authorize the issuance of shares of controlled class a stock and controlled class b stock the terms of the controlled class a and class b stock will be substantially_similar to the terms of the distributing class a and class b stock respectively immediately before step distributing will exchange its controlled common_stock for all of controlled’s controlled class a and class b stock the recapitalization plr-135510-02 step distributing will distribute to its shareholders on a pro_rata basis all of the controlled class a and class b stock the spin-off each distributing shareholder will receive one share of controlled class a stock with respect to each share of distributing class a stock held by the shareholder and one share of controlled class b stock with respect to each share of distributing class b stock held by the shareholder the following representations have been made with respect to the recapitalization a b c d e at the time of the recapitalization there will be no outstanding_stock options warrants convertible securities or any other right that is convertible into any class of stock_or_securities of controlled controlled has no plan or intention to redeem or otherwise acquire any of the stock to be issued in the proposed transaction controlled will continue to conduct its business operations after the recapitalization controlled and distributing will each pay their own expenses if any incurred in connection with the recapitalization the fair_market_value of the stock to be received by distributing will be equal to the fair_market_value of the stock surrendered in the exchange the following representations have been made with respect to the spin-off a controlled and distributing will each pay their own expenses if any incurred in connection with the transaction b c d no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder the five years of financial information submitted on behalf of the active businesses of corporation m and controlled is representative of each business's present operations with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least of the fair_market_value of the gross assets of distributing will consist of the stock of corporation m which is actively engaged in the conduct of business x plr-135510-02 e f g h i j k l m following the spin-off corporation m and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the corporate business_purpose of qualifying corporation m as a small_business the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock except that controlled will continue to be responsible for its share of benefits under a non- qualified_retirement_plan immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1 as in effect before the publication of t d 1995_32_irb_6 and sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 plr-135510-02 n neither distributing nor corporation m will cause corporation m to lose its status as a small_business supplier under the applicable federal rules during the three-year period following the spin-off based solely on the information submitted and the representations set forth above we hold as follows the exchange by distributing of its controlled common_stock for controlled class a stock and controlled class b stock will qualify as a reorganization under sec_368 controlled will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the exchange of its controlled common_stock for controlled class a stock and controlled class b stock sec_354 the basis of the controlled class a and class b stock received in the recapitalization will equal the basis of the controlled common_stock surrendered in exchange therefor sec_358 the holding_period of the controlled class a stock and controlled class b stock received in the recapitalization will include the period during which distributing held the controlled common_stock surrendered in the exchange provided that the surrendered stock is held as a capital_asset on the date of the exchange sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders on their receipt of controlled stock sec_355 no gain_or_loss will be recognized by distributing on the distribution of controlled stock to distributing shareholders sec_355 the aggregate basis in distributing and controlled stock held by each distributing shareholder will equal the aggregate basis of such shareholder’s distributing stock immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder will include the holding_period for the distributing stock with respect to which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 plr-135510-02 the earnings_and_profits of distributing and controlled will be allocated and adjusted as provided in sec_312 and sec_1_312-10 and sec_1_1502-33 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the examination process except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely _____________________________ michael j wilder senior technician reviewer branch office of associate chief_counsel corporate
